       Case
        Case2:18-cr-00292-DWA
             2:18-cr-00292-DWA Document
                                Document329-1
                                         334 Filed
                                              Filed10/23/20
                                                    10/19/20 Page
                                                              Page11ofof11




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           )
                                                   )
              v.                                   )   Criminal No. 18-292
                                                   )
ROBERT BOWERS                                      )

                                 ORDER OF COURT

       Upon consideration of the Motion to Extend the Time for Filing Pretrial Motions,

it is hereby ORDERED that the motion is GRANTED.

       IT IS ORDERED that any pretrial motions referred to in Local Criminal Rule 12

are due on or before January 20, 2021.

       IT IS FURTHER ORDERED that the delay resulting from this extension of time

(October 22, 2020 until January 20, 2021) be deemed excludable delay under the Speedy

Trial Act 18 U.S.C. '3161 et seq. For the reasons stated in Mr. Bowers’ motion, the

Court finds that the ends of justice served by granting this continuance outweigh the best

interest of the public and the defendant to a speedy trial. Specifically, the court finds that

this continuance is justified given the complexity of the case, pursuant to 18 U.S.C. '

3161(h)(7)(A) and (B)(ii).




  10/23/20
_____________________                              __________________________
Date                                               Donetta W. Ambrose
                                                   United States Senior District Judge
